    Case: 1:15-cv-10840 Document #: 98 Filed: 01/09/19 Page 1 of 3 PageID #:1008



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JEAN A. MONTGOMERY,                           )
                                               )
                Plaintiff,                     )          Case No. 15-cv-10840
                                               )
        v.                                     )          Judge Robert M. Dow, Jr.
                                               )
 CHARLES SCIALLA, WILLIAM                      )
 SIMPSON, SCIALLA ASSOCIATES,                  )
 INC., and NATIONAL ASSOCIATION                )
 OF POSTAL SUPERVISORS,                        )
                                               )
                Defendants.                    )

                                             ORDER

        Plaintiff Jean A. Montgomery (“Plaintiff”), a former postal service supervisor, brings suit
against Defendants Charles Scialla (“Scialla”), William Simpson (“Simpson”), Scialla Associates,
Inc. (“Scialla Associates”), and the National Association of Postal Supervisors (“NAPS”)
(collectively, “Defendants”) to redress Defendants’ alleged violation of a contract (or contracts) to
provide legal representation to Plaintiff in her appeal before the Merit Systems Protection Board
(“MSPB”). Plaintiff is currently on her fourth amended complaint (“FAC”) [89]. Before the Court
are Plaintiff’s motion to compel answers to discovery requests and depositions of Defendants [86]
and Defendants’ motion to stay discovery and response to Plaintiff’s motion to compel [90]. For
the reasons explained below, both motions [86] and [90] are granted in part and denied in part.
The Court will give the parties ninety days (until April 9, 2019) to engage in targeted written
discovery. At the close of that period, Plaintiff can choose either to rest on her FAC or to seek
leave to amend her complaint one final time, and Defendants can respond as they see appropriate.
This case is set for status hearing on April 10, 2019 at 9:00 a.m. Defendant’s duty to respond to
the FAC is held in abeyance until further order of the Court.

                                          STATEMENT

        A bit of background is necessary to understand the current posture of the case. In
December 2015, Plaintiff filed her original pro se complaint [1]. In June 2016, Defendants filed a
motion to dismiss for failure to state a claim [21]. In December 2016, the motion to dismiss was
granted with leave to file an amended complaint. See [45], [46]. In January 2017, counsel
appeared on behalf of Plaintiff and Plaintiff filed a second amended complaint. See [47], [48]. In
August 2017, the Court ruled that the second amended complaint lacked sufficient jurisdictional
allegations and granted Plaintiff leave to file a third amended complaint and to seek jurisdictional
discovery as necessary. See [63]. In September 2017, Plaintiff filed a third amended complaint
[64], which the Court dismissed in June 2018 [85].
    Case: 1:15-cv-10840 Document #: 98 Filed: 01/09/19 Page 2 of 3 PageID #:1009



        In July 2018, Plaintiff filed the FAC [88]. Even before that complaint hit the docket,
Plaintiff filed a motion to compel answers to discovery requests and to take depositions of
Defendants. See [86]. Defendants responded to the motion to compel with a motion to stay
pending ruling on their anticipated motion to dismiss the FAC. See [90].

        A motion to dismiss does not automatically stay discovery. SK Hand Tool Corp. v. Dresser
Industries, Inc., 852 F.2d 936, 945 (7th Cir. 1988); Drager v. Bridgeview Bank, 2011 WL 2415244,
at *9 n.10 (N.D. Ill. June 13, 2011). Indeed, the trend in this district—as reflected in our
participation in the Mandatory Initial Discovery Pilot Project—is to permit (or even require)
discovery at the outset of a case, although judges retain discretion to order otherwise even in cases
subject to the Pilot. As the Court previously noted, even when discovery is allowed while a motion
to dismiss is pending, it is not to be used as a “fishing expedition” that is “based on nothing more
than mere speculation.” [85] at 4. Here, as the Court pointed out in its most recent order, discovery
has not been stayed at any point in this litigation. Id. Unbeknownst to the Court, however, the
parties had agreed through e-mail correspondence to postpone discovery until after a ruling on the
motion to dismiss the third amended complaint. See [90-3]. Once the Court ruled, Plaintiff sought
answers to its previously served written discovery and inquired about scheduling depositions.
Defendant, construing the prior agreement to confer “after we have finally resolved the motion to
dismiss” to extend to any subsequent attempt to state a claim beyond the (now-dismissed) TAC,
interposed an objection and the motion to stay. See [90].

        This impasse presents a conundrum. The Court’s three prior opinions [46, 63, 85]
identified flaws in the various iterations of Plaintiff’s complaint. Plaintiff is seeking discovery to
take her best shot at preparing a complaint that can satisfy Rule 8 and cure the deficiencies noted
in the Court’s prior opinions. Defendants are understandably frustrated by the pace of the litigation
and seek to avoid the potential costs of full-blown written and oral discovery.

       It would be odd for the Court to stay discovery now, after not staying it during the pendency
of three prior iterations of the complaint and three motions to dismiss. Yet, the 2015 rules
amendments provide that discovery is to be “proportional to the needs of the case,” see Fed. R.
Civ. P. 26(b)(1), Leibovitch v. Islamic Republic of Iran, 297 F. Supp. 3d 816, 834 (N.D. Ill.
2018)—and the needs of this case at the moment are to determine whether Plaintiff can file a viable
complaint, as this may be her last opportunity to try. The Court will therefore allow Plaintiff 90
days to engage in targeted written discovery aimed as satisfying the notice pleading standards of
Rule 8 and Twombly/Iqbal, but will bar detailed written discovery as well as any oral discovery
absent a showing by Plaintiff of a compelling need for the information at this stage of the case.

                                          CONCLUSION

        For these reasons, Plaintiff’s motion to compel answers to discovery requests and
depositions of Defendants [86] and Defendants’ motion to stay discovery and response to
Plaintiff’s motion to compel [90] are both granted in part and denied in part. The Court will give
the parties ninety days (until April 9, 2019) to engage in targeted written discovery. At the close
of that period, Plaintiff can choose either to rest on her FAC or to seek leave to amend her
complaint one final time, and Defendants can respond as they see appropriate. This case is set for
   Case: 1:15-cv-10840 Document #: 98 Filed: 01/09/19 Page 3 of 3 PageID #:1010



status hearing on April 10, 2019 at 9:00 a.m. Defendant’s duty to respond to the FAC is held in
abeyance until further notice.




Dated: January 9, 2019                             _________________________________
                                                   Robert M. Dow, Jr.
                                                   United States District Judge
